H. Brown, J.,
concurring. I concur in the majority opinion. I write separately to make it clear that, while DP&L may have granted Centel a license to occupy the easement, it clearly did not convey any portion of the easement to Centel through the 1984 Pole Attachment and Joint Use of Trench Agreement (“Agreement”).
The Agreement contains no visible words of conveyance, not even the simple word “grant” which is sufficient under R.C. 5302.03. There is only one witness’ signature instead of the two required by R.C. 5301.01. There is no jurat. Though the document bears a notarial seal and a notary’s signature, there is no formal acknowledgement, as also required by R.C. 5301.01. Most surprisingly, there is no evidence in the record that Centel attempted to record the Agreement — a course of action almost unthinkable in commercial real estate transactions.
As a conveyance of real property, the Agreement is ineffective as a matter of law. Lessee of Patterson v. Pease (1831), 5 Ohio 190 (deed with only one witness ineffective to pass title); Sloane v. McConahy (1829), 4 Ohio 157 (acknowledgement necessary to constitute valid deed). Rather, it is — as its name implies — a contract setting forth the preconditions necessary for Centel to obtain a license to attach its wires to DP&L’s poles or bury them in DP&L’s trenches. The only questions to be determined on remand are whether such a license was, in fact, given, and if so, what the terms of the license were, how long it was to run, and whether it was revocable.
Moyer, C.J., and Douglas, J., concur in the foregoing concurring opinion.